Citation Nr: 0532686	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-12 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral disability 
of the feet and legs, claimed as arthritis of the feet and 
legs secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to January 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  Based upon the nature of the veteran's 
complaints regarding ankle pain and the most recent VA 
examination addendum showing that pain is related to his 
service-connected bilateral pes planus, the Board refers the 
issue of entitlement to an increased rating for bilateral pes 
planus to the RO for appropriate action.  

In November 2005, the Board granted the veteran's motion to 
advance this case on the docket due to his advanced age.  38 
C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The preponderance of the evidence shows that the veteran 
has arthralgia, but not arthritis, of the ankles.

4.  The veteran is service-connected for bilateral pes 
planus.

5.  The preponderance of the evidence shows that the veteran 
does not have a current disability of the ankles or legs as a 
result of his military service or of his service-connected 
bilateral pes planus.




CONCLUSION OF LAW

Service connection is not warranted for claimed disabilities 
of the ankles and legs.  38 U.S.C.A. §§ 1110, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

On February 12, 2002, prior to the promulgation of the April 
2002 rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  See 38 C.F.R. § 3.159(b) (2005).  
Similar notice was provided to the veteran in March 2004 and 
April 2005.  The Board notes that in its November 2005 brief, 
the veteran's representative essentially argues that the 
previously provided notices are insufficient because they do 
not identify the specific evidence required for the veteran 
to win his appeal.  The Board disagrees with that contention 
because it is premised on the erroneous assumption that every 
claim is "winnable."  In some cases, the facts simply do 
not permit the Board to grant the claims because the criteria 
to establish entitlement are not met.  In this case, VA has 
provided sufficient notice to the veteran.

As for VA's duty to assist a veteran, the veteran's service 
medical records and private medical records have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained.  The veteran failed to 
return a medical release to obtain additional evidence from 
Nancy Duggar, M.D., and Dr. Duggar has not responded to 
previous requests from the RO to provide additional medical 
records.  The veteran was provided with appropriate VA 
examinations in February 2002 and August 2005 and a 
supplemental opinion was obtained in September 2005.  The 
veteran's representative argues that the 2005 VA opinions do 
not adequately address the etiology of degenerative joint 
disease of the right ankle discussed in the February 2002 VA 
examination.  The Board disagrees because, as discussed 
further below, the later examinations concluded that the 
veteran did not have degenerative joint disease of either 
ankle; therefore, a discussion of the etiology of a 
disability that was not found on the more recent examinations 
would be senseless.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Also, VA's efforts have complied with the 
instructions contained in the September 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran's representative argues that the September 2005 
Supplemental Statement of the Case (SSOC) failed to comply 
with the instructions from the Board because it did not 
discuss whether the veteran's disabilities of the feet and 
legs were aggravated by his service-connected disability; 
however, the Board disagrees.  Given that the basis for the 
denial of the veteran's claim in the September 2005 SSOC was 
that the veteran did not have a current disability of the 
feet or legs, a discussion of aggravation of that nonexistent 
disability would be absurd.  Further development and further 
expending of VA's resources is not warranted.


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all of the evidence contained in the 
veteran's claims file.  That evidence includes the veteran's 
service medical records, records dated in June 2002 from 
private physicians who have treated the veteran, and reports 
and a supplemental report of VA examinations of the veteran 
in February 2002 and August 2005.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence obtained or submitted in this case.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's discussion below will focus on what the evidence 
shows or fails to show with regard to the veteran's claim.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  Service 
connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for a disability may also be established 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2005).  Establishing service connection on 
a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The Board has thoroughly reviewed all the evidence of record 
and finds that entitlement to service connection for 
bilateral ankle and leg disabilities, claimed as arthritis, 
is not warranted.  The preponderance of the evidence shows 
that the veteran does not have a current disability of the 
ankles or legs.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (In the absence of proof of a present disability, 
there is no valid claim presented.).  It is undisputed that 
the veteran has pain in his ankle that results from his 
bilateral pes planus and that has even possibly existed since 
his military service.  However, the only undisputed diagnosis 
of the veteran's claimed disabilities is arthralgia of the 
ankles.  "Arthralgia is pain in a joint."  Mykles v. Brown, 
7 Vet. App. 372, 373 (1995).  Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the veteran's 
arthralgia, because it is merely pain in the joints, is 
insufficient to constitute a current disability.

Regarding the question of whether the veteran has arthritis 
of his ankles, the Board notes that there is some evidence in 
the veteran's favor.  A June 2002 statement from Nancy 
Duggar, M.D., discusses arthritis of the feet and ankles.  
However, as noted above, Dr. Duggar did not provide any 
additional records to establish the basis for her diagnosis 
of arthritis.  In the report of a February 2002 VA joints 
examination, a VA physician diagnosed degenerative joint 
disease of the right ankle confirmed by x-ray report.  
However, the accompanying VA x-ray report mentions no 
diagnosis of arthritis or degenerative joint disease of the 
right ankle.  Finally, the report of an August 2005 VA joints 
examination contains a diagnosis of degenerative joint 
disease of the right ankle; however, contemporaneous x-ray 
examination of the ankles, reported in that same examination 
report, showed no bony abnormality of either ankle.

In an effort to clarify the correct diagnosis of the 
veteran's bilateral ankle pain, a supplemental medical 
opinion was obtained.  The VA physician who had examined the 
veteran in August 2005 explained that the veteran's claim 
file had been reviewed and that the diagnosis of degenerative 
joint disease was incorrect because x-ray films of the 
veteran's ankle showed no degenerative changes.  The 
physician explained that arthralgia of the ankles was the 
correct diagnosis.  The Board agrees with the veteran's 
representative that the notations in the February 2002 
examination report and x-ray report are confusing; however, 
that apparent ambiguity was resolved by this more recent 
medical evidence.  Further, the findings in 2005 are 
consistent with those shown on the actual February 2002 x-ray 
report, which noted that there were no degenerative changes.

In this case, the preponderance of the evidence shows that 
the veteran does not have a current disability of the ankles 
or legs.  Accordingly, the preponderance of the evidence is 
against the veteran's claim of service connection for 
bilateral ankle and leg disabilities, claimed as arthritis.


ORDER

Entitlement to service connection for bilateral ankle and leg 
disabilities, claimed as arthritis, is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


